DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the application 17/547,897 filed on 12/10/2021.
Claims 1-20 have been examined and are pending.
Examiner’s Notes
In attempt to promote compact prosecution on 12/01/2022, the Examiner contacted the Applicants to discuss possible amendments to move the case forward.  However, the Examiner was unable to reach the Applicants.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-14, 18-20 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.

Regarding claims 1, 12 and 20, the claim is directed to an abstract idea as reciting the limitations “detect [] whether a preset line drawing type in the plurality of line drawing types” and “determining [] a total anchor number …”  The aforementioned steps are mental process as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.  Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., mobile device, processor, and/or memory, etc.,).  However, said additional elements are recited at a high-level of generality (i.e., as a generic mobile device/processor performing a generic computer function of detecting types of a preset line or determining a total anchor number etc.,) such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claims are directed to non-statutory subject matter.
Regarding claims 2-3, 7-11, 13-14, 18-19; the dependent claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more.  It’s noted that the claims recite some other steps such as “drawing a shape,” “adjusting a position,” and/or “modifying an attribute,” etc., Said operations could be considered as mental process as broadly interpreted, the aforementioned operation could be either could be performed in the human mind or utilizing pens and paper. Therefore, the claims are also rejected under 35 USC 101 for the same reasons discussed above.  
It’s suggested that the claims be further amended to recite operations that sufficiently considered as being integrated into a practical application or significantly more to make the claim statutory under 35 U.S.C. 101.  Should the Applicant desire an interview to further clarify the claim rejections, please contact the Examiner at (571) 270 3230 to schedule an interview.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174